Morton, J.
The witness Graves was clearly competent to testify as an expert to the handwriting of the defendant. He testified that he had seen him write frequently, and there was nothing to control this testimony. It is well settled that one acquainted with the handwriting of another may testify concerning it. Keith v. Lothrop, 10 Cush. 453. Commonwealth v. Nefus, 135 Mass. 533, 534. Hopkins v. Megquire, 35 Maine, 78. Hammond v. Varian, 54 N. Y. 398. Lewis v. Sapio, Mood. & Malk. 39. Garrells v. Alexander, 4 Esp. 37. Tharpe v. Gisburne, 2 C. & P. 21. Best, Ev. (1st Am. ed.) § 232, n. 1. The defendant objects that he had a right to cross-examine the witness as to his qualifications before he was admitted to testify to the merits. Without undertaking to say that in no case would a refusal to permit it to be done operate to the prejudice of the party claiming the right, the defendant fails to show that it resulted in any harm to him in the present instance. He had an opportunity to cross-examine later, and did not see fit to avail himself of it. As the testimony was left, there was nothing to impeach the competency of the witness. The determination of the question whether a witness is qualified as an expert is for the trial court. Nunes v. Perry, 113 Mass. 274. Commonwealth v. Sturtivant, 117 Mass. 122. The presiding judge may conduct the examination . himself, or may permit it to be made by counsel; ordinarily no harm can result if the adverse party is given an opportunity at *155some stage of the case to test the qualifications of the witness, though perhaps the more general and better practice is to permit it to be done as a part of the preliminary examination. Without meaning to say that the court would have the right to refuse any cross-examination on the question of qualifications, we think that in the present case the course pursued was within the discretion of the court as to the order of the trial. See Sarle v. Arnold, 7 R. I. 582; Fort Wayne v. Coombs, 107 Ind. 75. 1 Greenl. Ev. § 440, n. c.

Exceptions overruled.